r   • :;


           The State Of Texas
                                                                                            RECEiVED IN
                                                                                     COURT OF CRIMINAL APPEALS
           County Of Caldwell
                                                                                              JUL 13 2il15
           I; Tina Morgan Freeman, Clerk of the District Court, within and for the State and County
           aforesaid, do hereby certify that Relator has not filed an Application of Writ of ~~@g~~CBFP.6'~   G!erl<
           Caldwell County. Relator filed a Writ of Habeas Corpus (03-279A) back in 2010 which was
           denied by the Court of Criminal Appeals in 2011.


           In Cause Number 03-279, wherein

           Ex Parte: Louis Howard Confer                                                        Plaintiff

           Vs.

           The State Of Texas                                                                   Defendant




           Given under my hand and seal of office at Lockhart, Texas, this the 91h day of July, 2015.


                                                                  Tina Morgan Freeman, Clerk, District Court
                                                                  Caldwell County, Texas


                                                                   By




           CCA No. WR-27,413-08